Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2008 Commission file number 000-30414 ALR TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 3350 Riverwood Parkway, Suite 1900 Atlanta, Georgia 30339 (Address of principal executive offices, including zip code.) (336) 722-2254 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, non-accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: 76,078,446 as of August 14, 2008. PART I  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ALR TECHNOLOGIES INC. Interim Balance Sheets ($ United States) June 30 December 31 2008 2007 (Unaudited) (Audited) Assets Current assets: Cash $ 98,671 $ 2,973 Accounts receivable, net of allowance of $2,530 10,828 4,221 (December 31, 2007 - $2,530) Inventories (note 3) 99,896 78,922 Prepaid expenses and deposits 27,300 - 236,695 86,116 Equipment, net of accumulated depreciation 3,870 4,480 Deferred interest expenses 84,000 - $ 324,565 $ 90,596 Liabilities and Shareholders' Deficiency Current liabilities: Accounts payable and accrued liabilities $ 1,047,483 $ 1,119,545 Payroll payable 24,281 18,458 Interest payable (notes 4 and 7) 2,269,174 1,942,463 Advances payable (notes 4 and 7) 2,037,013 1,832,729 Promissory notes payable - current portion (notes 4 and 7) 5,942,002 5,946,578 11,319,953 10,859,773 Promissory notes payable (notes 4 and 7) 450,000 - 11,769,953 10,859,773 Shareholders' deficiency Capital stock (note 5) 350,000,000 common shares with a par value of $0.001 per share authorized 76,078,446 issued (December 31, 2007 - 76,078,446) 76,078 76,078 Additional paid-in capital 13,199,560 12,951,235 Deficit (24,721,026
